While the city may not be required to stop at the property line, but may connect its electric plant by wires leading from the street into private homes, when desired by the owners, so as to connect with the electric lights, electric ranges, water heaters, etc., in the homes of its citizens, I seriously doubt if it can go further, and enter the domain of private business by selling and installing such electrical apparatus, as stoves, heaters, etc., which latter can best be left to private business and the free play of competition. As I understand this case, the city is only seeking to furnish electric current for light and heating purposes and carry such current by necessary wire connections to the consumer, at the point of consummation. This is consistent with the public utility and public purpose authorized by its charter. It cannot arbitrarily and unnecessarily enter the field of private business. See Reen v. Waycross, 101 Ga. 588, 29 S.E. R. 42. In fact, I doubt the constitutional power of the legislature to authorize municipalities to enter the domain of private business.